Citation Nr: 0914525	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  02-05 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to a rating in excess of 90 percent for 
retinitis pigmentosa for the period from December 16, 1970, 
to December 29, 1988.

2.  Entitlement to a higher level of special monthly 
compensation (SMC) prior to December 29, 1988.



REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The Veteran had active duty service from September 1966 to 
December 1970.

This appeal initially came before the Board of Veterans' 
Appeals (Board), in part, from a January 2001 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Portland, Oregon.  In that decision, the RO 
implemented a settlement agreement that provided for an 
earlier effective date of December 16, 1970, for service 
connection for the Veteran's retinitis pigmentosa.  The RO 
assigned a 90 percent rating on an extraschedular basis for 
the period from December 16, 1970.  The RO also determined 
that from December 29, 1988, the Veteran was entitled to a 
100 percent rating with special monthly compensation (SMC) at 
the intermediate rate between 38 U.S.C.A. § 1114(l) and (m) 
on account of blindness in one eye with 5/200 visual acuity 
and blindness in the other eye having only light perception.   

In an April 2003 rating decision, the RO granted entitlement 
to SMC based on blindness in one eye from March 30, 1976, to 
December 29, 1988, under 38 U.S.C.A.1114(k) from March 30, 
1976.  Entitlement to SMC under 38 U.S.C.A. § 1114 at the 
rate intermediate between (l) and (m) was continued from 
December 29, 1988.  The Veteran appealed for an effective 
date to be assigned prior to December 29, 1988, for the 
higher rate of SMC at the intermediate rate between (l) and 
(m).

The claims file was then transferred to the jurisdiction of 
the RO in Seattle, Washington.  In June 2005, the Veteran 
testified at a Travel Board hearing at the RO before a 
Veterans Law Judge.


In a decision in November 2005, the Board found that: 

1.  For the period from December 16, 1970, to 
December 29, 1988, the Veteran's retinitis 
pigmentosa did not result in bilateral concentric 
contraction of the visual field to 5 degrees or 
blindness in both eyes having only light 
perception.

2.  For the period from December 16, 1970, to 
December 29, 1988, the Veteran had blindness of the 
left eye, having only light perception, but he did 
not have blindness in the right eye and he was not 
permanently bedridden or so helpless as to be in 
need of regular aid and attendance.

3.  For the period from December 16, 1970, to 
December 29, 1988, the Veteran's service-connected 
retinitis pigmentosa precluded him from securing or 
following a substantially gainful occupation.

The Board's November 2005 decision held specifically with 
regard to Finding #2, above, that for the period of December 
16, 1970, to December 29, 1988, the criteria for special 
monthly compensation at the "k" rate, but no higher, were 
met. 

The Veteran and his attorney took the case on appeal to the 
United States Court of Appeals for Veterans Claims (Court).  
In accordance with a Joint Motion for Remand dated January 
25, 2008, the Court issued an Order remanding two of the 
issues for additional development.

In the interim, correspondence was sent to the Veteran and 
his attorney by the Board in December 2008 notifying them 
that the Veterans Law Judge before whom he had previously 
appeared was no longer with the Board, and asking whether an 
additional hearing was desired.  The Veteran's attorney 
responded that, until the development requested by the Court 
has been completed, the need for another hearing cannot be 
fully addressed.  Accordingly, the answer for the interim is 
in the negative, to be revisited later as required by said 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

Accordingly, pursuant to the instructions in the Joint Motion 
for Remand dated January 25, 2008, the case is REMANDED for 
the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The Veteran's Social Security 
Administration (SSA) records should be 
obtained and added to the claims file.

3.  Complete records for the Veteran's 
care and evaluations for his visual 
impairment should be obtained from - 

    (a) Kaiser Permanente on or about 1982; 
and

    (b) the Oregon Commission for the Blind 
on or about 1984; and 

    (c) the California Department of 
Rehabilitation from 1972-1975.   

    (d)  Note that signed VA Forms 21-4142 
are already in the file with regard to 
release of such documents identified in 
(2) and (3), above.

4.  The case should then be reviewed and 
if the decision remains unsatisfactory, a 
SSOC should be issued, and the Veteran and 
his attorney should be given a reasonable 
opportunity to respond  The case should 
then be returned to the Board for further 
appellate review.  The Veteran need due 
nothing further until so notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).

